Order, Supreme Court, New York County (Gregory Carro, J.), entered on or about April 12, 2006, which denied defendant’s motion to be resentenced under the Drug Reform Law Act of 2005, unanimously affirmed.
In denying resentencing, the court complied with its procedural obligations. Defendant was brought before the court and given an opportunity to be heard, which is all that the statute requires (see L 2005, ch 643, § 1; People v Figueroa, 21 AD3d 337, 339 [2005], lv denied 6 NY3d 753 [2005]). Furthermore, defense counsel had made written submissions in support of the motion, and there was no dispute as to the critical facts that led *443the court to its conclusion that substantial justice dictated denial of resentencing (see People v Burgos, 44 AD3d 387 [2007]). Concur—Andrias, J.P., Nardelli, Gonzalez, Sweeny and Malone, JJ.